TENNESSEE BUREAU OF WORKERS’ COMPENSATION
IN THE COURT OF WORKERS’ COMPENSATION CLAIMS

AT NASHVILLE
SONIA PURVIS, ) Docket No. 2019-06-1189
Employee, )
V. )
)
CLARKSVILLE MONTGOMERY )
COUNTY CAA, ) State File No. 58922-2018
Employer, )
)
ACCIDENT FUND INSURANCE CoO.)
OF AMERICA, )
Carrier. ) Judge Joshua Davis Baker

 

EXPEDITED HEARING ORDER
DENYING BENEFITS

 

The Court held an expedited hearing on December 12, 2019, to consider Ms.
Purvis’s request for temporary disability benefits and reinstatement of medical benefits.
Clarksville Montgomery County Community Action Agency (CMCCAA) terminated her
medical benefits when she refused to sign releases for medical records from providers
who treated her for previous work-related accidents and other conditions. CMCCAA
asked that the Court deny her requests. For the reasons below, the Court denies Ms.
Purvis’s request for temporary disability and reinstatement of her medical benefits.

History of Claim

The crux of the parties’ disagreement concerns the cause of Ms. Purvis’s current
need for treatment. Before her most recent injury, she injured her right shoulder and neck
at work in 2011. She settled that claim with Auto-Owners Insurance for benefits that
included lifetime future medical treatment. Additionally, Ms. Purvis suffers from lupus;
a condition she testified regularly causes her considerable pain.

Ms. Purvis suffered her most recent workplace accident on August 8, 2018, when
she fell while walking up a wheelchair ramp. She claimed she injured her hip, back,
neck, right shoulder and right arm in the accident. CMCCAA accepted the claim and
offered a panel of physicians from which she chose Doctor’s Care.’

Ms. Purvis saw providers at Doctor’s Care three times. While she agreed that
none of the physicians took her off work, Ms. Purvis said she could not work because of
severe pain. She testified that the physicians were essentially prohibited from taking her
off from work but introduced no proof to support her testimony.

Following the 2018 accident, Auto-Owners canceled Ms. Purvis’s treatment
provided through her 2011 workers’ compensation settlement. It asserted that the 2018
accident was an “intervening cause” of her current need for treatment.

CMCCAA also suspended Ms. Purvis’s medical benefits, claiming that it could
not determine if the 2018 accident caused her need for treatment, considering her lupus
and the prior injury. It asked Ms. Purvis to provide releases so it could submit her
records to the authorized treating physician for a causation opinion.

Ms. Purvis gave a release for one doctor but failed to do so for other doctors who
treated her for the 2011 accident. She also refused to sign releases for providers treating
her for lupus, arguing that her lupus had no relevance to her workers’ compensation
claim.

Findings of Fact and Conclusions of Law

Ms. Purvis has the burden of proving entitlement to the requested benefits. To
carry that burden, she must present sufficient evidence to prove she would likely prevail
at a hearing on the merits. McCord v. Advantage Human Resourcing, 2015 TN Wrk.
Comp. App. Bd. LEXIS 6, at *7-8, 9 (Mar. 27, 2015). The Court finds she failed to carry
that burden.

While the parties agree that Ms. Purvis had an accident at work and CMCCAA
initially provided treatment for her injuries, CMCCAA terminated those benefits when
questions arose about the medical cause of her need for treatment. Thus, the parties
dispute medical causation.

Ms. Purvis must prove medical causation through a doctor’s opinion to prevail at
this hearing; she cannot prove her claim through lay testimony alone. See Berdnik v.
Fairfield Glade Cmty. Club, 2017 TN Wrk. Comp. App. Bd. LEXIS 32, at *11 (Mar. 31,
2017); Scott v. Integrity Staffing Solutions, 2015 TN Wrk. Comp. App. Bd. LEXIS 24, at
*12 (Aug. 18, 2015). Ms. Purvis provided no medical opinion to prove her current need
for treatment arose primarily from her 2018 accident, so she failed to establish she would

 

' Neither party introduced any medical records.
likely prevail on this issue at trial. Accordingly, the Court denies her claim for
reinstatement of her medical benefits.

The Court’s denial does not prevent Ms. Purvis from getting medical proof of
causation. CMCCAA terminated benefits because it questioned whether her need for
treatment arose from other conditions, but it did so only after asking Ms. Purvis several
times to sign releases so the authorized treating physician could review her records. The
Court finds CMCCAA’s decision to suspend her benefits reasonable under the
circumstances, and this hearing may have been avoided if Ms. Purvis had signed the
requested releases.

Given that Ms. Purvis did not establish the likelihood of proving medical
causation, the Court also denies her request for temporary disability benefits. See Jewell
v. Cobble Constr. and Arcus Restoration, 2015 TN Wrk. Comp. App. Bd. LEXIS 1, at
*21 (Jan. 12, 2015).

It is ORDERED as follows:

1. Ms. Purvis’s request for temporary disability and reinstatement of her medical
benefits is denied.

2. This matter is set for a status conference on Monday, March 9, 2020, at 9:00
am. (CDT). You must call 615-741-2113 or toll-free 855-874-0474 to
participate in the Hearing. Failure to call might result in a determination of
issues without your participation.

ENTERED DECEMBER 18, 2019.

C\ ie
Joshtii~ Davis Baker, Judge
Court of Workers’ Compensation Claims
APPENDIX

Exhibits:

1. Ms. Purvis’s Affidavit
2. HIPAA Medical Release

Technical Record:
1. Petition for Benefit Determination

2. Dispute Certification Notice
3. Request for Expedited Hearing

CERTIFICATE OF SERVICE

I certify that a correct copy of this Order was sent as indicated on December 18,

 

 

 

 

 

 

 

 

2019.
Name Regular | Via | Via_ | Service sent to:
Mail Fax | Email

Sonia Purvis 4 4 804 Parkview Ct.
Clarksville, TN 37042
epurvis496 @aol.com

Gordon Aulgur 4 gordon.aulgur @accidentfund.com
rosemary.marlatt @accidentfund.com

 

 

/) i |
f Lit 4 MW ado

 

| v]
Penny Shruja/, Court Clerk
Court of Workers’ Compensation Claims

We.courtclerk @tn.gov

 
 

Expedited Hearing Order Right to Appeal:

If you disagree with this Expedited Hearing Order, you may appeal to the Workers’
Compensation Appeals Board. To appeal an expedited hearing order, you must:

1. Complete the enclosed form entitled: “Expedited Hearing Notice of Appeal,” and file the
form with the Clerk of the Court of Workers’ Compensation Claims within seven
business days of the date the expedited hearing order was filed. When filing the Notice
of Appeal, you must serve a copy upon all parties.

2. You must pay, via check, money order, or credit card, a $75.00 filing fee within ten
calendar days after filing of the Notice of Appeal. Payments can be made in-person at
any Bureau office or by U.S. mail, hand-delivery, or other delivery service. In the
alternative, you may file an Affidavit of Indigency (form available on the Bureau’s
website or any Bureau office) seeking a waiver of the fee. You must file the fully-
completed Affidavit of Indigency within ten calendar days of filing the Notice of
Appeal. Failure to timely pay the filing fee or file the Affidavit of Indigency will
result in dismissal of the appeal.

3. You bear the responsibility of ensuring a complete record on appeal. You may request
from the court clerk the audio recording of the hearing for a $25.00 fee. If a transcript of
the proceedings is to be filed, a licensed court reporter must prepare the transcript and file
it with the court clerk within ten business days of the filing the Notice of
Appeal. Alternatively, you may file a statement of the evidence prepared jointly by both
parties within ten business days of the filing of the Notice of Appeal. The statement of
the evidence must convey a complete and accurate account of the hearing. The Workers’
Compensation Judge must approve the statement before the record is submitted to the
Appeals Board. If the Appeals Board is called upon to review testimony or other proof
concerning factual matters, the absence of a transcript or statement of the evidence can be
a significant obstacle to meaningful appellate review.

4. If you wish to file a position statement, you must file it with the court clerk within ten
business days after the deadline to file a transcript or statement of the evidence. The
party opposing the appeal may file a response with the court clerk within ten business
days after you file your position statement. All position statements should include: (1) a
statement summarizing the facts of the case from the evidence admitted during the
expedited hearing; (2) a statement summarizing the disposition of the case as a result of
the expedited hearing; (3) a statement of the issue(s) presented for review; and (4) an
argument, citing appropriate statutes, case law, or other authority.

For self-represented litigants: Help from an Ombudsman is available at 800-332-2667.
LB-1099

 

EXPEDITED HEARING NOTICE OF APPEAL
Tennessee Division of Workers’ Compensation
www. tn.gov/labor-wid/weomp.shtml
wce.courtclerk@tn.gov
1-800-332-2667

 

Docket #:
State File #/YR:

 

Employee

Vv.

 

Employer
Notice
Notice is given that

 

[List name(s) of all appealing party(ies) on separate sheet if necessary]

appeals the order(s) of the Court of Workers’ Compensation Claims at

to the Workers’ Compensation Appeals

 

Board. [List the date(s) the order(s) was filed in the court clerk’s office]

Judge

Statement of the Issues
Provide a short and plain statement of the issues on appeal or basis for relief on appeal:

 

 

 

Additional Information
Type of Case [Check the most appropriate item]

L] Temporary disability benefits
L] Medical benefits for current injury
LC Medical benefits under prior order issued by the Court

List of Parties
Appellant (Requesting Party): At Hearing: LJEmployer LJEmployee

Address:

 

Party’s Phone: Email:
Attorney's Name: BPR#:
Attorney’s Address: Phone:

Attorney's City, State & Zip code:

 

Attorney’s Email:

 

* Attach an additional sheet for each additional Appellant *

rev. 10/18 Page 1 of 2 RDA 11082
Employee Name: SF#: DOI:

Appellee(s)

Appellee (Opposing Party): At Hearing: L]JEmployer LJEmployee

 

Appellee’s Address:

 

 

 

Appellee’s Phone: Email:
Attorney’s Name: BPR#:
Attorney’s Address: Phone:

 

Attorney’s City, State & Zip code:

 

Attorney’s Email:

* Attach an additional sheet for each additional Appellee *

CERTIFICATE OF SERVICE

I,
Expedited Hearing Notice of Appeal by First Class, United States Mail, postage prepaid, to all parties

and/or their attorneys in this case in accordance with Rule 0800-02-22.01(2) of the Tennessee Rules
of Board of Workers’ Compensation Appeals on this the day of , 20

, certify that | have forwarded a true and exact copy of this

[Signature of appellant or attorney for appellant]

 

LB-1099 rev. 10/18 Page 2 of 2 RDA 11082
 

Tennessee Bureau of Workers’ Compensation
220 French Landing Drive, I-B
Nashville, TN 37243-1002
800-332-2667

AFFIDAVIT OF INDIGENCY

I, , having been duly sworn according to law, make oath that
because of my poverty, | am unable to bear the costs of this appeal and request that the filing fee to appeal be
waived. The following facts support my poverty.

1. Full Name: 2. Address:

 

 

3. Telephone Number: 4. Date of Birth:
5. Names and Ages of Ail Dependents:

Relationship:

 

 

Relationship:

 

 

Relationship:

 

 

Relationship:

 

 

6. lam employed by:

 

My employer’s address is:

 

My employer’s phone number is:

 

7. My present monthly household income, after federal income and social security taxes are deducted, is:

$

8. | receive or expect to receive money from the following sources:

 

 

 

 

 

 

AFDC $ per month beginning
ssl $ per month beginning
Retirement $ per month beginning
Disability $ per month beginning
Unemployment $ per month beginning
Worker's Comp.$ per month beginning
Other $ per month beginning

 

LB-1108 (REV 11/15) RDA 11082
9. My expenses are:

 

 

 

Rent/House Payment $ permonth Medical/Dental $ per month

Groceries $ per month Telephone $ per month

Electricity $ per month School Supplies $ per month

Water $ per month Clothing $ per month

Gas $ per month Child Care $ per month

Transportation $ per month Child Support $ per month

Car $ per month

Other $ per month (describe: )
10. Assets:

Automobile $ (FMV)

Checking/Savings Acct. $

House $ __ (FMV)

Other $ Describe:

 

11. My debts are:

Amount Owed To Whom

 

 

 

 

| hereby declare under the penalty of perjury that the foregoing answers are true, correct, and complete
and that I am financially unable to pay the costs of this appeal.

 

APPELLANT

Sworn and subscribed before me, a notary public, this

day of , 20

 

NOTARY PUBLIC

My Commission Expires:

LB-1108 (REV 11/15) RDA 11082